Stolz, Judge.
The defendant appeals from the denial of its motion for judgment notwithstanding mistrial. This is not a judgment or decision from which an appeal may be taken without first obtaining a certificate for immediate review from the trial judge pursuant to Code Ann. § 6-701 (a) (2) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073). The appellee’s motion to dismiss the appeal is sustained.
Argued April 3, 1974
Decided April 24, 1974.
Jack K. Bohler, for appellants.
Webb, Parker, Young & Ferguson, Thomas L. Murphy, for appellee.

Appeal dismissed.


Deen and Webb, JJ, concur.